         Case 1:16-cv-01534-JEB Document 369 Filed 10/30/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE,

                      Plaintiff,               Case No. 1:16-cv-01534-JEB

              and

CHEYENNE RIVER SIOUX TRIBE,

                      Intervenor-Plaintiff,

              v.

U.S. ARMY CORPS OF ENGINEERS,

                      Defendant – Cross-
                      Defendant.

              and

DAKOTA ACCESS, LLC,

                      Intervenor-Defendant
                      Cross-Claimant.



  PLAINTIFF-INTERVENOR CHEYENNE RIVER SIOUX TRIBE’S MOTION TO
EXTEND THE TIME TO FILE A PROPOSAL FOR POST-REMAND PROCEEDINGS

       Plaintiff-Intervenor Cheyenne River Sioux Tribe (“CRST”) hereby moves to extend its

time to file a proposal for post-remand proceedings, from November 1, 2018, to November 6,

2018. As grounds for this motion, the CRST states as the following:

       1.     On August 31, 2018, Plaintiff United States Army Corps of Engineers (“Corps”)

advised that it had completed the remand and filed with the Court its 2-page Memorandum for

the Record. ECF Nos. 362 and 362-1. The Corps advised that the Memorandum for the Record

“is supported by the Corps’ over 100-page Remand analysis as well as the administrative record.

The remand analysis is undergoing a confidentiality review before release.” ECF No. 362 at 1.
         Case 1:16-cv-01534-JEB Document 369 Filed 10/30/18 Page 2 of 3



       2.      On October 1, 2018, a Joint Status Report was filed by Plaintiff Standing Rock

Sioux Tribe (“SRST”), Plaintiff-Intervenor CRST, the Corps, and Defendant-Intervenor Dakota

Access, LLC. ECF No. 364. The Joint Status Report stated that the Remand analysis (with

proposed redactions) had been shared with SRST and CRST for their review, but that SRST and

CRST “have not previously had the opportunity to review the Corps’ remand analysis and make

appropriate government-level decisions as to whether and/or how to proceed with this litigation.”

Id. at 2. In good faith, the parties to the Joint Status Report proposed that, “As expeditiously as

possible, but no later than November 1, 2018, the Parties shall submit proposals for post-remand

proceedings.” Id. at 2.

       3.      CRST requires additional time to evaluate the Remand analysis.

       4.      This Motion by the CRST requests the same relief granted to the Oglala Sioux

Tribe and the Yankton Sioux Tribe in this Court’s Minute Order of October 30, 2018.

       5.      The undersigned has conferred with all parties pursuant to LCVR 7(m) concerning

this Motion. The Corps, Plaintiffs Standing Rock Sioux Tribe, Yankton Sioux Tribe, Robert

Flying Hawk, Oglala Sioux Tribe, and the Jumping Eagle Plaintiffs consent to this Motion.

Defendant Dakota Access, LLC advises that it opposes this Motion.

       6.      A proposed Order is enclosed with this Motion pursuant to LCVR 7(c).




                                                 3
          Case 1:16-cv-01534-JEB Document 369 Filed 10/30/18 Page 3 of 3


 DATED: October 30, 2018

                                                      CHEYENNE RIVER SIOUX TRIBE,
                                                      Intervenor-Plaintiff,



                                              By:      /s/ Nicole E. Ducheneaux
                                                     Nicole E. Ducheneaux
                                                     Fredericks Peebles & Morgan LLP
                                                     3610 North 163rd Plaza
                                                     Omaha, NE 68116
                                                     Telephone: (402) 333-4053
                                                     Facsimile: (402) 333-4761
                                                     Email: nducheneaux@ndnlaw.com



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of October, 2018 a copy of the foregoing was

filed electronically with the Clerk of the Court. The electronic filing prompted automatic service of

the filing to all counsel of record in this case who have obtained CM/ECF passwords.




                                                      /s/ Nicole E. Ducheneaux




                                                 3
          Case 1:16-cv-01534-JEB Document 369-1 Filed 10/30/18 Page 1 of 1
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE,

                        Plaintiff,               Case No. 1:16-cv-01534-JEB

                 and

 CHEYENNE RIVER SIOUX TRIBE,

                        Intervenor-Plaintiff,

                 v.

 U.S. ARMY CORPS OF ENGINEERS,

                        Defendant – Cross-
                        Defendant.

                 and

 DAKOTA ACCESS, LLP,

                        Intervenor-Defendant
                        Cross-Claimant.



 [PROPOSED] ORDER GRANTING INTERVENOR-PLAINTIFF CHEYENNE RIVER
 SIOUX TRIBE’S MOTION FOR EXTENSION OF TIME TO FILE A PROPOSAL FOR
                     POST-REMAND PROCEEDINGS

         On motion of Intervenor-Plaintiff Cheyenne River Sioux Tribe for an extension of time to

file a proposal for post-remand proceedings, this Court hereby GRANTS the Motion for Extension

of Time to File a Proposal for Post-Remand Proceedings. The Cheyenne River Sioux Tribe’s

proposal for post-remand proceedings shall be due on November 6, 2018.



Dated:
                                             JAMES E. BOASBERG
                                             United States District Judge




                                                 3
